838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dushyant Kumar MEHAR, Plaintiff-Appellant,v.C & P TELEPHONE, EEP, Defendant-Appellee.
No. 87-1591.
United States Court of Appeals, Fourth Circuit.
Aug. 31, 1987.

Dushyant Kumar Mehar, pro se.
Cecelia T. Roudiez, for appellee.
Before WIDENER, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Dushyant K. Mehar seeks to appeal the district court's dismissal of his 42 U.S.C. Sec. 2000e-5 action.  Judgment was entered on December 12, 1986.  Forty-one days later Mehar wrote to the court requesting information on the status of his case.  Seventy-four days after entry of judgment, Mehar noted his appeal and requested an extension for excusable neglect.  Mehar stated that he received the order sixty days after entry of judgment.  The court denied the request as untimely.


2
A notice of appeal must be filed within thirty days of entry of judgment, and upon showing of excusable neglect, the court may extend the filing period up to an additional thirty days.  Fed.R.App.P. 4(a)(1), (5).


3
After expiration of the sixty-day period, however, neither this Court nor the district court has jurisdiction to grant a further extension.  See Ali v. Lyles, 769 F.2d 204, 205 (4th Cir.1985) (citing Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir.1981)).  Lack of notice of entry of judgment does not relieve a party for failure to appeal within the time allowed.  See Lyles, 769 F.2d at 205;  Hensley, 651 F.2d at 229;  Fed.R.Civ.P. 77(d).


4
This Court lacks jurisdiction to consider Mehar's appeal.  We dispense with oral argument as it will not significantly aid the decisional process and dismiss the appeal for lack of jurisdiction.


5
DISMISSED.